                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        FLORINE GOLDBERG, et al.,                         Case No.19-cv-02398-HSG
                                                         Plaintiffs,
                                   8
                                                                                              ORDER DENYING EX PARTE
                                                   v.                                         APPLICATION FOR TEMPORARY
                                   9
                                                                                              RESTRAINING ORDER; ORDER TO
                                  10        WELLS FARGO HOME MORTGAGE                         SHOW CAUSE
                                            INC., et al.,
                                  11                                                          Re: Dkt. No. 2
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            On May 2, 2019, Plaintiffs Florine Goldberg and the Estate of Stephen Goldberg, as

                                  14   beneficiaries of the Goldberg Family Trust, filed this complaint against Wells Fargo Home

                                  15   Mortgage, Inc. (“Wells Fargo”) and Quality Loan Service Corporation (“Quality Loan”), alleging

                                  16   fourteen causes of action, all of which relate to a mortgage on a property located at 2177 Magnolia

                                  17   Pond Court, Henderson, Nevada 89052 (“Subject Property”). See Dkt. No. 1 (“Compl.”) at 2.

                                  18   The same day, Plaintiffs filed the pending application for a temporary restraining order. See Dkt.

                                  19   No. 2 (“Mot.”). The motion purportedly seeks: (1) “to enjoin Defendant Wells Fargo from

                                  20   foreclosing on the Property”; and (2) “to enjoin Defendants from bringing claims for money

                                  21   against Plaintiffs, including late fees and foreclosure fees.” Id. at 8. For the following reasons, the

                                  22   Court DENIES Plaintiffs’ motion.1

                                  23   I.       BACKGROUND
                                  24            This is not Plaintiffs’ first case against Defendants related to the Subject Property. Last

                                  25   year, Plaintiffs filed a complaint and sought an ex parte temporary restraining order against

                                  26   Defendants in the U.S. District Court for the District of Nevada. See Goldberg v. Wells Fargo

                                  27
                                       1
                                  28    The Court finds this matter appropriate for disposition without oral argument and the matter is
                                       deemed submitted. See Civil L.R. 7-1(b).
                                   1   Home Mortg., Inc., No. 2:18-cv-01053-JCM-NJK (D. Nev. June 11, 2018) (Goldberg I), ECF No.

                                   2   1 (“Nevada Compl.”); Goldberg I, ECF No. 2 (“Nevada Mot.”). That action, in part, sought to

                                   3   restrain Defendants from completing a foreclosure sale that was scheduled to occur two days after

                                   4   the complaint’s filing. See Nevada Mot. at 1. The next day, that court denied Plaintiffs’ motion

                                   5   on procedural grounds. See Goldberg I, ECF No. 14. By the time Plaintiffs moved for

                                   6   reconsideration, the foreclosure date had passed, and thus the court found it could no longer “grant

                                   7   plaintiffs their requested relied” concerning the temporary restraining order and denied the motion

                                   8   for reconsideration. See Goldberg I, ECF 20 (“Plaintiffs’ motion asks the court to restrain a

                                   9   foreclosure sale that was set to occur on June 13, 2018, at 9:00 am. That date has since passed.”).

                                  10   Plaintiffs in that action ultimately sought voluntary dismissal of the action without prejudice,

                                  11   which the court granted on January 9, 2019. See Goldberg I, ECF Nos. 73–74.

                                  12          Nearly five months later, Plaintiffs bring this suit. Neither the complaint nor the pending
Northern District of California
 United States District Court




                                  13   motion cites or otherwise calls to the Court’s attention the Nevada action. And yet, the complaints

                                  14   in the two actions set forth nearly identical factual allegations. The only material factual

                                  15   difference is that the Nevada action and motion for a temporary restraining order was brought

                                  16   before the allegedly wrongful foreclosure sale. As to the causes of action, Plaintiffs here assert

                                  17   new causes of action under California Civil Code 2923.1, the Truth in Lending Act, and for quiet

                                  18   title. See Compl. at 17–19, 32–34. Most of the present causes of action, however, are previously

                                  19   alleged violations of Nevada law repackaged as violations of California law. Compare Nevada

                                  20   Compl. ¶¶ 112–21 (alleging a breach of the covenant of good faith and fair dealing under Nevada

                                  21   law), with Compl. at 21–22 (repackaging the claim as now arising under California law); compare

                                  22   Nevada Compl. ¶¶ 135–39 (alleging a violation of Nevada’s unfair and deceptive trade practices

                                  23   law), with Compl. at 24–27 (repackaging the claim as a violation of California’s Unfair

                                  24   Competition Law (“UCL”), and then separately adding another UCL claim); compare Nevada

                                  25   Compl. ¶¶ 140–48 (alleging intentional infliction of emotional distress under Nevada law), with

                                  26   Compl. 27–29 (repackaging the claim as violating California law); compare Nevada Compl.

                                  27   ¶¶ 149–55 (alleging negligent infliction of emotional distress under Nevada law), with Compl. at

                                  28   29–30 (repackaging the claim as violating California law); compare Nevada Compl. ¶¶ 156–67
                                                                                         2
                                   1   (alleging unjust enrichment claim under Nevada law), with Compl. at 30–32 (repackaging the

                                   2   claim as violating California law).

                                   3   II.    MOTION FOR TEMPORARY RESTRAINING ORDER
                                   4          A.      Legal Standard
                                   5          The standard for issuing a temporary restraining order and issuing a preliminary injunction

                                   6   are substantially identical. Stuhlbarg Int'l Sales Co., Inc. v. John D. Brush & Co., 240 F.3d 832,

                                   7   839 n.7 (9th Cir. 2001). Either is an “extraordinary remedy” that the court should award only

                                   8   upon a clear showing that the party is entitled to such relief. See Winter v. Natural Res. Def.

                                   9   Council, Inc., 555 U.S. 7, 20 (2008). Plaintiffs seeking preliminary relief must establish: (1) that

                                  10   they are likely to succeed on the merits; (2) that they are likely to suffer irreparable harm in the

                                  11   absence of preliminary relief; (3) that the balance of equities tips in their favor; and (4) that an

                                  12   injunction is in the public interest. Id. Preliminary relief is “an extraordinary remedy that may
Northern District of California
 United States District Court




                                  13   only be awarded upon a clear showing that the plaintiff is entitled to such relief.” Id. at 22. A

                                  14   court must find that “a certain threshold showing” is made on each of the four required elements.

                                  15   Leiva-Perez v. Holder, 640 F.3d 962, 966 (9th Cir. 2011). Under the Ninth Circuit’s sliding scale

                                  16   approach, a preliminary injunction may issue if there are “serious questions going to the merits” if

                                  17   “a hardship balance [also] tips sharply towards the [movant],” and “so long as the [movant] also

                                  18   shows that there is a likelihood of irreparable injury and that the injunction is in the public

                                  19   interest.” All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011).

                                  20          B.      Discussion
                                  21          The Court finds that Plaintiffs have not adequately alleged that they are likely to suffer

                                  22   irreparable harm in the absence of preliminary relief that would warrant the “extraordinary

                                  23   remedy” of a temporary restraining order. See Winter, 555 U.S. at 20. For one, Plaintiffs purport

                                  24   to seek “to enjoin Defendant Wells Fargo from foreclosing on the Property,” but there is no

                                  25   alleged foreclosure looming over the Subject Property. In fact, Plaintiffs admit that the June 13,

                                  26   2018 foreclosure sale was cancelled. Compl. at 12.2 There is no other foreclosure sale mentioned

                                  27
                                       2
                                  28    In filings in Goldberg I, Plaintiffs admitted that the foreclosure sale was cancelled because
                                       Plaintiffs reinstated the loan. See Goldberg I, ECF No. 60 at 5 (seeking leave to amend
                                                                                          3
                                   1   in the complaint, and thus no foreclosure—to the Court’s knowledge—to enjoin. And while

                                   2   Defendants claim that they have been wrongfully charged improper fees in the past, Plaintiffs do

                                   3   not allege any threat of future fees that would warrant a temporary restraining order. See Mot. at

                                   4   10 (claiming Plaintiffs “have suffered and continue to suffer irreparable harm as a result of

                                   5   Defendants’ actions,” because “Defendants have wrongfully charged Plaintiffs Improper Fees as a

                                   6   result of the wrongful foreclosure”).

                                   7           Because there is no showing that irreparable harm is likely if preliminary relief is not

                                   8   granted, the Court need not address the other Winter factors. On this basis alone, the Court

                                   9   DENIES Plaintiffs’ motion.

                                  10   III.    VENUE
                                  11           The Subject Property is a house located in Henderson, Nevada, which is located in the

                                  12   District of Nevada. The complaint nevertheless alleges that venue is proper pursuant to 28 U.S.C.
Northern District of California
 United States District Court




                                  13   § 1391(b)(3), because “Defendant Wells Fargo Bank, N.A.” is purportedly “headquarted in San

                                  14   Francisco.” Compl. at 3.3 Section 1391(b)(3), however, is a fallback provision for cases where

                                  15   “there is no district in which an action may otherwise be brought.” Plaintiffs have themselves

                                  16   admitted, however, that venue is otherwise proper in the District of Nevada under 28 U.S.C.

                                  17   § 1391(b)(2). See Nevada Compl. ¶ 9 (“Venue is proper in the District of Nevada under 28 U.S.C.

                                  18   § 1391(b)(2), as (1) this is a civil action in which a substantial part of the events or omissions

                                  19   giving rise to the claim occurred and (2) the property that is the subject if [sic] the action is

                                  20   situated in this judicial district.”). Given that there is a proper venue under Section 1391(b)(2), the

                                  21   Court sees no reason why Plaintiffs can rely on Section 1391(b)(3) as a fallback.4

                                  22   //

                                  23

                                  24   complaint) (“Material facts have changed since Plaintiffs first filed the action. The new
                                       information, namely, the fact that Defendant Wells Fargo has rescinded the Notice of Default and
                                  25   cancelled the anticipated foreclosure sale, is important to the issue at hand.”).
                                       3
                                         Plaintiffs actually state that “[v]enue is proper in the Central District of California,” but the Court
                                  26   overlooks that as a drafting error. See Compl. at 3.
                                       4
                                         Nor does it appear that venue would be proper under Section 1391(b)(1). Although the
                                  27   complaint avers that “Defendant Wells Fargo Bank, N.A.” is “headquartered” in California, that
                                       entity is not named as a defendant in the complaint. The complaint alleges that the Defendant
                                  28   actually named, “Wells Fargo Home Mortgage, Inc.” “has its principle [sic] place of business in
                                       Des Moines, Idaho [sic].” See Compl. at 3.
                                                                                            4
                                       IV.    CONCLUSION
                                   1

                                   2          Plaintiffs’ pending ex parte application for a temporary restraining order is DENIED. 5 In

                                   3   addition, it appears that Plaintiffs’ complaint should be dismissed due to improper venue, without

                                   4   prejudice to Plaintiffs filing a complaint in another district where venue is proper. Given this

                                   5   apparent defect, Plaintiffs are ORDERED TO SHOW CAUSE why this action should not be

                                   6   dismissed, or at a minimum transferred to the U.S. District Court for the District of Nevada,

                                   7   pursuant to 28 U.S.C. § 1406(a). Plaintiffs may do so by both filing with the Court and serving on

                                   8   Defendants a brief of no more than five pages. Any such brief must be filed and served within

                                   9   seven calendar days of the date of this order. Failure to show cause will result in dismissal.

                                  10          IT IS SO ORDERED.

                                  11   Dated: 5/3/2019

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                    HAYWOOD S. GILLIAM, JR.
                                  14                                                                United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       5
                                  28    Plaintiffs are directed to serve the Defendants with the TRO motion and this order within seven
                                       days of the calendar date of this order.
                                                                                         5
